          Case 1:20-cv-01101-RP Document 11 Filed 01/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

                               CASE NO.: 1:20-cv-01101-RP

A. ARTHUR FISHER,

              Plaintiff,

v.

DOSTUFF MEDIA, LLC,

              Defendant.


                               CERTIFICATE OF SERVICE

       Plaintiff A. ARTHUR FISHER, by and through his undersigned counsel, hereby certifies

that a true and correct copy of the Second Unopposed Motion for Extension of Time was sent by

electronic mail this 30th day of December, 2020 to:

                                    Mr. H. Dale Langley
                           The Law Firm of H. Dale Langley, Jr., PC
                                     1803 West Avenue
                                      Austin, TX 78701
                                  dlangley@iptechlaw.com
                                  Attorney for Do816 LLC


Dated: January 4, 2021                      Respectfully submitted,

                                            /s/ Joel B. Rothman
                                            JOEL B. ROTHMAN
                                            joel.rothman@sriplaw.com
                                            CRAIG A. WIRTH
                                            craig.wirth@sriplaw.com

                                            SRIPLAW
                                            21301 Powerline Road
                                            Suite 100
                                            Boca Raton, FL 33433
                                            561.404.4350 – Telephone


                                          SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
          Case 1:20-cv-01101-RP Document 11 Filed 01/04/21 Page 2 of 2




                                             561.404.4353 – Facsimile

                                             Counsel for Plaintiff A. Arthur Fisher


                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on January 4, 2021, a true and correct copy of
the foregoing document was served by electronic mail to all parties listed below on the Service
List.

                                             /s/ Joel B. Rothman
                                             Joel B. Rothman

                                        SERVICE LIST

Mr. H. Dale Langley
The Law Firm of H. Dale Langley, Jr., PC
1803 West Avenue
Austin, TX 78701
dlangley@iptechlaw.com
Attorney for DoStuff Media, LLC




                                               2
                                           SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
